Order filed March 30, 2022




                                     In The

                   Fourteenth Court of Appeals
                                  ____________

                               NO. 14-22-00145-CV
                                  ____________

              BAYLOR COLLEGE OF MEDICINE, Appellant

                                       V.

 XL INSURANCE AMERICA, INC. AND ACE AMERICAN INSURANCE
                     COMPANY, Appellee


                   On Appeal from the 295th District Court
                           Harris County, Texas
                    Trial Court Cause No. 2020-53316-A

                                   ORDER

      The clerk’s record was filed March 9, 2022. Our review has determined that
a relevant item has been omitted from the clerk's record. See Tex. R. App. P.
34.5(c). The record does not contain Order granting defendant's XL Insurance
America, Inc. and Ace American Insurance Company's unopposed motion to sever
signed on February 20, 2022.
       The Harris County District Clerk is directed to file a supplemental clerk’s
record on or before April 11, 2022, containing Order granting defendant's XL
Insurance America, Inc. and Ace American Insurance Company's unopposed
motion to sever signed on February 20, 2022.

       If the omitted item is not part of the case file, the district clerk is directed to
file a supplemental clerk’s record containing a certified statement that the omitted
item is not a part of the case file.



                                   PER CURIAM



Panel Consists of Justices Wise, Poissant, Wilson.